Exhibit 23.2 Cawley, Gillespie & Associates, Inc. petroleum consultants 1, SUITE 625 , SUITE 302 9, SUITE 117 HOUSTON, TEXAS 77002-5008 FORT WORTH, TEXAS 76102-4987 AUSTIN, TEXAS 78729-1106 713-651-9944 817-336-2461 512-249-7000 FAX 713-651-9980 FAX 817-877-3728 FAX 512-233-2618 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS The undersigned hereby consents to the references to our firm in the form and context in which they appear in the Annual Report on Form 10-K of Whiting Petroleum Corporation for the year ended December31, 2010.We hereby further consent to the use of information contained in our reports setting forth the estimates of revenues from Whiting Petroleum Corporation’s oil and gas reserves as of December31, 2010, 2009 and 2008 and to the inclusion of our reports dated January 7, 2011 and January 10, 2011 as an exhibit to the Annual Report on Form 10-K/A of Whiting Petroleum Corporation for the year ended December31, 2010.We further consent to the incorporation by reference thereof into Whiting Petroleum Corporation’s Registration Statements on Form S-8 (Registration No. 333-111056), Form S-4 (Registration No. 333-121614) and Form S-3 (Registration No. 333-159055). Sincerely, /s/ Cawley, Gillespie & Associates, Inc. Cawley, Gillespie & Associates, Inc. Texas Registered Engineering Firm F-693 March 3, 2011
